DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant argues that the Office Action mailed on 12/10/2021 fails to establish a prima facie case of obviousness. Applicant asserts that neither Lindberg-Poulsen nor Qian discloses “the required current density” as stated by the examiner. Applicant states that Qian discloses flux densities in paragraph [0039]-[0042] but not current density.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The intended motivation in the rejection of claim 4 in the Office Action mailed on 09/10/2021 was “to provide the required flux density” [to meet design requirements]. However, the motivation was stated as “to provide the required current density.” The mistake was carelessness. As well known in the art, flux density depends, inter alia, on the core size as well as current. Therefore, a person with ordinary skill in the art reading the rejection of claim 4 would have understood the motivation “to provide the required current density” was meant to state “the required flux density,” and Applicant also appears to understand this carelessness error by acknowledging that Qian teaches peak values of flux density not current density. As Applicant correctly noted, Qian discloses magnetic flux densities in details in paragraphs [0039]-[0042]. For example, Qian discloses that magnetic saturation can be avoided by determining the peak value of the flux densities (para. [0040]). Qian further states in the same paragraph, “For a given application or design specification, the current ripple can be calculated together with the peak flux densities to choose or determine a suitable magnetic core size and number of turns prima facie case of obviousness was made in the Office Action mailed on 12/10/2021.
Applicant also argues that modifying the teaching of Lindberg-Poulsen with the teaching of Qian to remove the disclosed coil on the center leg of Lindberg-Poulsen would render the invention of Lindberg-Poulsen unsatisfactory for its intended purpose. Applicant asserts that the novelty of Lindberg-Poulsen depends on the boost inductors in the center legs 734a and 734, and modifying this teaching to remove (as allegedly suggested in the rejection of the original claim 4) the boost inductors renders the invention of Lindberg-Poulsen unsatisfactory for its intended purpose. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Claim 1 of Lindberg-Poulsen expressly recites the boost inductor can be “wound around the center leg or the first and second outer legs” (Claim 1, lines 6-8). Therefore, Lindberg-Poulsen also allows the boost inductor being wound on the outer legs, not necessary around the center leg. Accordingly, a person with ordinary skill in the art would know the boost inductors in Lindberg-Poulsen could be wound around outer legs (with no coil wound on the center leg as taught by Qian) and adjust the number of turns of the windings of the transformer and or inductors to provide the required flux density to meet design requirements. 
Therefore, a prima facie case of obviousness is clearly established.

Information Disclosure Statement
3. 	Applicant is reminded that a legible copy of “Single Phase, Three Phase Transformer” has not been received. The examiner stated the following in the Office Action mailed on 09/10/2021:

    PNG
    media_image1.png
    493
    718
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 9, 11, 14-15, 17-18, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindberg-Poulsen et al. (U.S. PG. Pub. No. 2014/0241012 A1).
With respect to claim 9, Lindberg-Poulsen teaches a transformer (EIƎ core and windings thereon, Fig. 7) comprising: 
a magnetic structure 702a and 702b including a top member (top yoke), a bottom member (bottom yoke), and a plurality of legs 732a, 732b, 736a, 736b, 740, 734a, and 734b 
a set of coils PW1b and PW2b, or PW1a and PW2a, and Sw1a and Sw2a, or SW1a and SW2a and wound about the two outer legs of the magnetic structure and electrically coupled in series;
wherein the magnetic structure includes a center leg 740 positioned between the two outer legs; and 
wherein no coil is wound about the center leg (paras. [0058]-[0061]). The “no coil is wound about the center leg” limitation was not claimed in the original claim 9 or a claim that depends on the original claim 9, and this newly added feature changes the scope of the amended claim 9. Therefore, with respect the amended claim 9, it’s proper to make a different interpretation than the Office Action mailed on 12/10/2021 in light of the amended limitation discussed.
With respect to claim 11, Lindberg-Poulsen teaches the transformer of claim 9 wherein, when the set of coils are energized, magnetic flux generated from the set of coils is cancelled in the center leg (para. [0061]). 
With respect to claim 14, Lindberg-Poulsen teaches a multiphase interleaved power converter 700 (Fig. 7) comprising a plurality of phases (connections to windings for transformer) and a transformer (EIƎ core and windings thereon) for the plurality of phases, the transformer including:
a magnetic structure 702a and 702b comprising:
a top member (top yoke); 
a bottom member (bottom yoke);
a plurality of legs 732a, 732b, 736a, 736b, 740, 734a, and 734b extending between the top member and the bottom member, the plurality of legs including two outer legs 732a-732b, and 736a-736b, and a middle member 740 positioned between the top member and the bottom member and extending between the two outer legs;
1b and PW2b, or PW1a and PW2a wound about the two outer legs of the magnetic structure and electrically coupled in series; and 
a second set of coils Sw1a and Sw2a, or SW1a and SW2a wound about the two outer legs of the magnetic structure and electrically coupled in series;
wherein the magnetic structure includes a center leg 740 positioned between the two outer legs; and 
wherein no coil is wound about the center leg (paras. [0058]-[0061]). The “no coil is wound about the center leg” limitation was not claimed in the original claim 14 or a claim that depends on the original claim 14, and the newly added feature changes the scope of the amended claim 14. Therefore, with respect the amended claim 14, it’s proper to make a different interpretation than the Office Action mailed on 12/10/2021 in light of the amended limitation discussed.
With respect to claim 15, Lindberg-Poulsen teaches the multiphase interleaved power converter of claim 14 wherein the plurality of phases includes a first phase and a second phase, wherein the first set of coils are primary windings or secondary windings in the first phase, and wherein the second set of coils are primary windings or secondary windings in the second phase (para. [0059]). 
With respect to claim 17, Lindberg-Poulsen teaches the multiphase interleaved power converter of claim 14 wherein the multiphase interleaved power converter is a two-phase interleaved LLC power converter (para. [0059]). 
With respect to claim 18, Lindberg-Poulsen teaches the multiphase interleaved power converter of claim 14 wherein the first set of coils includes at least a first coil PW1b or PW2b, or PW1a or PW2a wound about one of the two outer legs and a second coil (the other of coil PW1b or PW2b, or PW1a or PW2a) wound about the other one of the two outer legs (para. [0059]). 
With respect to claim 21, Lindberg-Poulsen teaches the multiphase interleaved power converter of claim 14, respectively, wherein, when the first set of coils are energized, magnetic 
With respect to claim 24, Lindberg-Poulsen teaches the multiphase interleaved power converter of claim 14, respectively, wherein the two outer legs each include a first portion (leg portion 732b or 736b, or portion 732a and 736a) and a second portion (the other of leg portion 732b or 736b, or portion 732a and 736a), wherein the first set of coils includes a first coil PW1b or PW2b, or PW1a or PW2a wound about the first portion of one of the two outer legs and a second coil (the other of coil PW1b or PW2b, or PW1a or PW2a) wound about the first portion of the other one of the two outer legs, and wherein the second set of coils includes a first coil Sw1a and Sw2a, or SW1a and SW2a wound about the second portion of said one of the two outer legs and a second coil (the other of Sw1a or Sw2a, or SW1a or SW2a) wound about the second portion of the other one of the two outer legs (para. [0059]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg-Poulsen, as applied to claim 15 above, in view of Ouyang et al. (U.S. PG. Pub. No. 2014/0340940 A1).
With respect to claim 16, Lindberg-Poulsen teaches the multiphase interleaved power converter of claim 15. Linberg-Poulsen does not expressly teach the first phase is phased shifted ninety-degree relative to the second phase. 
Ouyang et all., hereinafter referred to as “Ouyang,” teaches a multiphase interleaved power converter (FIGs. 11-12(a)), wherein the first phase is phased shifted ninety-degree relative to the second phase (para. [0094]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ninety-degree phase shift as taught by Ouyang to the multiphase interleaved power converter of Lindberg-Poulsen to provide the required power flow.

9.	Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen in view of Qian et al. (U.S. PG. Pub. No. 2010/0067263 A1).
With respect to claim 1, Lindberg-Poulsen et al., hereinafter referred to as “Lindberg-Poulsen,” teaches a transformer (EIƎ core and windings thereon) for a multiphase interleaved power converter 700 (Fig. 7), the transformer comprising: 
a magnetic structure 702a and 702b including a top member (top yoke), a bottom member (bottom yoke), a plurality of legs 732a, 732b, 736a, 736b, 740, 734a, and 734b extending between the top member and the bottom member, the plurality of legs including two outer legs 732a-732b, and 736a-736b, and a middle member 740 positioned between the top member and the bottom member and extending between the two outer legs; 
1b and PW2b, or PW1a and PW2a wound about the two outer legs of the magnetic structure and electrically coupled in series; and 
a second set of coils Sw1a and Sw2a, or SW1a and SW2a and wound about the two outer legs of the magnetic structure and electrically coupled in series;
wherein the magnetic structure includes a center leg 734a-734b positioned between the two outer legs (paras. [0058]-[0061]). Lindberg-Poulsen does not expressly teach no coil is wound about the center leg (based on this interpretation) even though it could have been interpreted that elements 734a-734b correspond to the claimed “middle member” and element 740 correspond to the claimed “center leg” as claimed. As seen in Fig. 7, no coil is wound on leg 740. This interpretation would result in Lindberg-Poulsen teaching all the limitations of the current claim 1. In future Office Action(s), it is possible that elements 734a-734b are interpreted as the claimed “middle member” and element 740 as the “center leg” as claimed. 
Qian et al., hereinafter referred to as “Qian,” teaches a transformer (Fig. 2), wherein no coil is wound about the center leg 212 (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the no coil on the center leg as taught by Qian to the transformer of Lindberg-Poulsen to provide the required current density [intended to say flux density instead of current density].
With respect to claims 3, Lindberg-Poulsen in view of Qian teaches the transformer of claim 1 wherein, when the first set of coils are energized, magnetic flux generated from the first set of coils is cancelled in the center leg, and/or wherein, when the second set of coils are energized, magnetic flux generated from the second set of coils is cancelled in the center leg (Lindberg-Poulsen, para. [0061]). 
With respect to claim 6, Lindberg-Poulsen in view of Qian teaches the transformer of claim 1 wherein the first set of coils includes a first coil PW1b or PW2b, or PW1a or PW2a wound about one of the two outer legs and a second coil (the other of coil PW1b or PW2b, or PW1a or PW2a) wound about the other one of the two outer legs (Lindberg-Poulsen, para. [0059]). 
With respect to claim 8, Lindberg-Poulsen in view of Qian the transformer of claim 1 wherein the two outer legs each include a first portion (leg portion 732b or 736b, or portion 732a and 736a) and a second portion (the other of leg portion 732b or 736b, or portion 732a and 736a), wherein the first set of coils includes a first coil PW1b or PW2b, or PW1a or PW2a wound about the first portion of one of the two outer legs and a second coil (the other of coil PW1b or PW2b, or PW1a or PW2a) wound about the first portion of the other one of the two outer legs, and wherein the second set of coils includes a first coil Sw1a and Sw2a, or SW1a and SW2a wound about the second portion of said one of the two outer legs and a second coil (the other of Sw1a or Sw2a, or SW1a or SW2a)wound about the second portion of the other one of the two outer legs (Lindberg-Poulsen, para. [0059]). 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837